Case 8:19-cv-01387-SDM-JSS Document 13 Filed 07/23/19 Page 1 of 1 PageID 45



                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                   TAMPA DIVISION
GERALD GODWIN,

   Plaintiff.

-vs-                                              CASE NO.: 8:19-CV-1387-T-23JSS

ALLIED INTERSTATE, LLC,

   Defendant.
                                     /


                JOINT STIPULATION OF DISMISSAL WITH PREJUDICE


       COMES NOW the Plaintiff, Gerald Godwin, and the Defendant, Allied Interstate, LLC,

and pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii), hereby stipulate to dismiss, with prejudice, each

claim and count therein asserted by Plaintiff against the Defendant in the above styled action,

with Plaintiff and Defendant to bear their own attorney’s fees, costs and expenses.

       Respectfully submitted this 23rd day of July, 2019.


/s/ Janelle Neal                                  /s/ Jacqueline Simms-Petredis
Janelle Neal, Esquire                             Jacqueline Simms-Petredis, Esquire
Florida Bar#: 774561                              Florida Bar#: 906751
Morgan & Morgan Tampa, P.A.                       Burr & Forman LLP
One Tampa City Center                             201 N. Franklin St., Suite 3200
Tampa, FL 33602                                   Tampa, FL 33602
Tele: (813) 223-5505                              Tele: (813) 221-2626
Fax: (813) 223-5402                               Fax: (813) 357-3534
JNeal@forthepeople.com                            jsimms-petredis@burr.com
Attorney for Plaintiff                            Attorney for Defendant
